Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2017                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154176                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  VAN JENKINS,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 154176
                                                                    COA: 331320
                                                                    Washtenaw CC: 15-001068-PD
  UNIVERSITY OF MICHIGAN CREDIT UNION
  and RIGHTWAY AUTOMOTIVE CREDIT
  COMPANY,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 12, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 5, 2017
           t1212
                                                                               Clerk